DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Aug. 31, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 11 and 13 had been canceled.

Allowable Subject Matter
2.	Claims 1-10, 12 and 14-21 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-10, 12, 14-17 and 21 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…an energy metering module configured to (i) detect an energy consumption of the water heater and (ii) output energy data; a communication module configured to receive financial data indicative of a cost of market power; a switch coupled to the heating system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the heating system through the switch during the normal operations; an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the heating system through the switch during the outage; and a controller in communication with the energy metering module, the communication module, and the UPS, the controller being configured to: in response to determining, based on the energy data 

Claims 18 and 19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…an energy metering module configured to detect an energy consumption of the appliance system and output energy data; a communication module configured to receive financial data indicative of a cost of market power; a switch coupled to the appliance system, wherein the switch operates between a first position during normal operations and a second position during an outage; a primary power source coupled to the switch, wherein the primary power source is configured to provide primary power to the appliance system through the switch during the normal operations; and an uninterruptible power supply (UPS) coupled to the switch, wherein the UPS is configured to provide reserve power to the appliance system through the switch during the outage; and a controller in communication with the energy metering module, the communication module, and the UPS, the controller being configured to: in response to determining, based on the energy data and the financial data, that it is more economical to operate the appliance system with the primary power source, output a control signal to cause the switch to operate in the first position; and in response to determining, based on the financial data and the energy data, that it is more 

Claim 20 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…receiving a first signal signifying that the normal operation is ended and that an outage is beginning, the first signal being transmitted in response to determining, based on energy data indicative of an energy consumption of the tankless water heater and financial data indicative of a cost of market power, that it would be economical to operate the UPS; delivering, by the UPS through a switch, the reserve power to a heating system of the tankless water heater, wherein the switch closes to allow the reserve power to flow to the heating system when the first signal is received; receiving a second signal signifying that the outage is ended and that the normal operation is resuming; and resuming storing, by the UPS, the reserve power during the normal operation, wherein the switch is open during the normal operation to prevent the UPS from delivering the reserve power to the heating system during the normal operation.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2849